Citation Nr: 0806034	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma, to 
include as secondary to treatment for service-connected 
peripheral neuropathy.

2.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for glaucoma, to include 
as secondary to treatment for service-connected peripheral 
neuropathy.  The veteran also seeks service connection for 
heart disease, to include as secondary to service-connected 
diabetes mellitus, type II.  The veteran contends that his 
glaucoma is proximately due to or permanently aggravated by 
his treatment with the Torpiramate for his service-connected 
peripheral neuropathy and that his heart disease is 
proximately due to or permanently aggravated by his diabetes 
mellitus, type II.

A. Glaucoma

The veteran was afforded a VA Compensation and Pension (C&P) 
eye examination in October 2003.  Upon examination, the 
examiner diagnosed the veteran with open angle glaucoma 
without any significant visual field defects.  The examiner 
rendered the opinion that the veteran's glaucoma was most 
likely not related to diabetes mellitus.  The examiner stated 
that "[t]here is no indication[] of advanced diabetes that 
would cause a glaucoma secondary to diabetes."  The examiner 
did not render an opinion on whether any of the veteran's 
current medications may have caused the veteran's glaucoma.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2007).  However, where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2 (2007).

As noted above, in October 2003, VA conducted a C&P eye 
examination.  The examiner diagnosed the veteran as having 
open angle glaucoma and rendered the opinion that it was not 
proximately due to or permanently aggravated by the veteran's 
service-connected diabetes mellitus, type II, but the 
examiner did not render an opinion as to whether the 
veteran's glaucoma was proximately due to or permanently 
aggravated by any of the veteran's prescribed medications for 
his service-connected disorders.  Therefore, the claim must 
be remanded for the veteran to be afforded another VA C&P 
examination.

B. Heart Disease

The veteran was diagnosed with ventricular tachycardia during 
a VA general medical examination in July 1993 and has been 
treated consistently for heart disease by the VA medical 
center in Tampa, Florida, since, at least, December 2001.  
The veteran's cardiac diagnoses were listed in a VA 
outpatient care note dated July 2002 as congestive heart 
failure, pericardial effusion, nonsustained ventricular 
tachycardia.  The veteran was prescribed Lasix, potassium, 
aspirin, and Metoprolol for his heart condition.

The veteran was afforded a VA C&P heart examination in 
conjunction with his claim of entitlement to service 
connection in October 2003.  The examiner reported that the 
veteran underwent a coronary catherization which revealed no 
evidence of coronary artery disease.  The veteran had also 
had an electrophysiologic study performed which revealed no 
evidence of inducible sustained ventricular tachycardia.  The 
examiner noted that the veteran did not have a history of 
endocarditis, pericarditis, or other valvular heart disease.  
Upon examination the examiner reported that the heart rate 
was regular with a regular rhythm with no gallop.  An 
echocardiogram revealed an ejection fraction of 50-55 percent 
with unseen but likely normal wall motion.  The examiner 
opined that the veteran did not have any evidence of 
underlying coronary artery disease or inducible arrhythmia.

Subsequently, the veteran's claim of entitlement to service 
connection for heart disease was denied by an RO rating 
decision dated February 2004.

From April to September 2004, the veteran was treated by a 
private physician, Dr. S and Dr. M, for his heart disease.  
The veteran was diagnosed with coronary artery disease.  
However, the physicians did not render an opinion on the 
etiology of the veteran's heart disease.

In June 2004 a thallium myocardial perfusion study was 
performed on the veteran that returned abnormal results.  
Thereafter, the veteran underwent a cardiac catherization and 
a stent was placed in the ostial portion of the right 
coronary artery.

The veteran was afforded another VA C&P heart examination in 
December 2004.  At the examination, the veteran reported that 
he experienced shortness of breath upon exertion.  The 
veteran denied any pain and any syncopal episodes, but, 
reported occasional dizziness and palpitations.  Upon 
examination the examiner indicated that the veteran's heart 
had a regular rate and rhythm with no gallop, murmurs, or 
rubs.  A 12 lead electrocardiogram (EKG) revealed normal 
sinus rhythm with a heart rate of 66 beats per minute, a 
first degree AV block, a left axis deviation, and a septal 
infarct of an undetermined age.  The examiner diagnosed the 
veteran with coronary artery disease and rendered the opinion 
that "this is more likely than not related to his underlying 
diabetes mellitus."  However, the examiner did not render an 
opinion as to whether the veteran's coronary artery disease 
was proximately due to or permanently aggravated by the 
veteran's diabetes mellitus, type II.

As stated above, VA has a duty to assist veterans to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 § C.F.R. § 3.159 (2007).  However, where a 
medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report 
as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2007).

The Board finds the December 2004 VC C&P heart examination 
inadequate due to the failure of the examiner to render an 
opinion as to whether the veteran's coronary artery disease 
is proximately due to or permanently aggravated by the 
veteran's service-connected diabetes mellitus,type II.  As 
such, the Board finds that the veteran must be afforded 
another medical examination.  See Howell v. Nicholson, 19 
Vet. App. 535, 539 (2006); see also Coburn v. Nicholson, 19 
Vet. App. 427, 433 (2006).  Upon examination, the examiner 
must render an opinion on whether the veteran's coronary 
artery disease is proximately due to or permanently 
aggravated by the veteran's service-connected diabetes 
mellitus, type II.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits.  
However, the records regarding the grant of benefits have not 
been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This appeal must 
also be remanded to obtain the veteran's complete SSA record.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Notice that meets the requirements of 
Dingess/Hartman should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran must also be provided notice, 
in compliance with the VCAA, concerning 
the substantiation of claims for 
secondary service connection.  The letter 
should also request that the veteran 
provide any evidence in his possession 
that pertains to the claim.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

3.  Associate with the claims file VA 
treatment records pertaining to the 
veteran from the VA medical center in 
Tampa, Florida, dated since November 
2005.  Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

4.  Schedule the veteran for an 
examination of his eyes by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's eye disease and an 
opinion whether any disease or disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to the pharmaceuticals prescribed to 
treat the veteran's service-connected 
conditions.  The examiner should 
specifically report on the veteran's 
treatment with Topiramate for peripheral 
neuropathy.  The examiner must provide a 
complete rationale for any stated 
opinion.

5.  Schedule the veteran for an 
examination of his heart by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's heart disease and an 
opinion whether any disease or disability 
found is at least as likely as not (50 
percent or greater possibility) 
proximately due to or permanently 
aggravated by the veteran's service-
connected diabetes mellitus, type II.  
The examiner should specifically report 
on the significance of the veteran's July 
1993 diagnosis of ventricular 
tachycardia.  The examiner must provide a 
complete rationale for any opinion.

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





